            Case 3:19-cv-08136-ROS-JZB Document 6 Filed 05/10/19 Page 1 of 2




        1                                                                                         SC

        2
        3
        4
        5
        6                     IN THE UNITED STATES DISTRICT COURT
        7                           FOR THE DISTRICT OF ARIZONA
        8
        9   Joanna Newman, personal representative         No. CV 19-08136-PCT-ROS (JZB)
            of the Estate of Charles Edward Brown;
       10   et al.,
       11                        Plaintiffs,               ORDER
       12   v.
       13
            Yavapai County, a governmental entity,
       14   et al.,
       15                        Defendants.
       16
       17         On February 4, 2019, Plaintiffs Joanna Newman, personal representative of the
       18   Estate of Charles Edward Brown (“Brown”), Jeannie Worden, the mother of Brown, and
       19   Charles Wilson Brown, the father of Brown, filed a Complaint through counsel in Yavapai
       20   Superior Court, case# CV 201980036, against Defendants Yavapai County; Yavapai
       21   County Sheriff Scott Mascher in his official capacity; and Wexford Health Sources, Inc.
       22   (“Wexford”). Plaintiffs also sued the following current or former Wexford employees or
       23   contractors for Wexford: Kady Ann Cobey, Debra E. Wagner, Danielle Alderson, Mike
       24   Thompson, Linda Alvarez, and these Defendants’ respective spouses. Plaintiff also sued
       25   John and Jane Does 1-100, who are or were employed by Yavapai County, Sheriff
       26   Mascher, or were employees of or independent contractors for Wexford; Black
       27   Partnerships 1-10; and White Corporations 1-10. Plaintiffs alleged claims under 42 U.S.C.
       28   § 1983 and state law claims concerning the death of Brown while in the custody of the


TERMPSREF
                Case 3:19-cv-08136-ROS-JZB Document 6 Filed 05/10/19 Page 2 of 2




            1   Yavapai County Sheriff’s Office and under the care of Wexford employees or contractors.
            2   Yavapai County was served on March 7, 2019. (Doc. 1-3 at 55.) Wexford was served on
            3   March 5, 2019. (Doc. 1-3 at 56.) Defendants Thompson and Mascher are represented as
            4   having been served on April 26, 2019. (Doc. 1-2 at 3.)
            5          On May 8, 2019, Defendants Wexford, Cobey, Wagner, and Alderson removed the
            6   action to federal court and paid the filing and administrative fees. (Doc. 1.) The removing
            7   Defendants represent that all served Defendants have consented to removal.
            8          IT IS ORDERED that this matter is referred to Magistrate Judge John Z. Boyle
            9   pursuant to Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial
        10      proceedings as authorized under 28 U.S.C. § 636(b)(1) and is assigned to the standard
        11      track pursuant to Rule 16.2(b)(3) of the Local Rules of Civil Procedure and to the
        12      Mandatory Initial Discovery Pilot pursuant to General Order 17-08.
        13             Dated this 10th day of May, 2019.
        14
        15
        16                                                       Honorable Roslyn O. Silver
        17                                                       Senior United States District Judge

        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                     -2-
